DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Claims 1-8 in the reply filed on 12/07/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “thin” in claims 1 and 5-8 is a relative term which renders the claim indefinite. The term “thin” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term "thin" shall be interpreted as .
stable” in claim 3 is a relative term which renders the claim indefinite. The term “stable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term stable may refer to a chemical stability, a physical stability or other forms of stability. The term stable shall be interpreted as requiring chemical stability, that is specifically, a lack of reaction between the metal oxide nanoparticles and the reducing agent at room temperature.
The term “dispersed” in claim 3 is a relative term which renders the claim indefinite. The term “dispersed” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term dispersed may refer to the nanoparticles being suspended or mixed into the binder fluid, or it may require a certain particle density of the nanoparticles in the binder fluid. The term shall be interpreted as requiring the nanoparticles to be mixed into the binder fluid.
The term “heat” in claim 7 is a term which renders the claim indefinite. Heat is thermal energy, which everything contains some amount of. The claim does not specify a certain amount of thermal energy or a change in temperature which is required and a person having ordinary skill in the art would not be apprised of the scope of the invention. Since there is no specific threshold, the “application of heat” will be interpreted as requiring an increase in the thermal energy or temperature of the particles.
The term “diffuses” in claim 7 is a term which renders the claim indefinite. Diffusion occurs at all temperatures above 0˚K, however depending on the material, the rate at which diffusion occurs approaches zero at lower temperatures, though it still occurs. The claimed diffusion will be considered to be met by the formation of an alloy between the metal core and the metal layer.
Claims 2 and 4 are rejected due to dependence upon claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al. (US-20160339517-A1), hereinafter Joshi, in view of Arakane, (WO-2016152023-A1), hereinafter Arakane.
	Regarding Claim 1, Joshi teaches a metallic powder having a metal core of 200 nm – 150 µm diameter ([0007]) and a metallic shell surrounding the metal core of 3-100 nm ([0008], [0060]) which is within the claimed a powder bed material comprising from 80 to 100 wt% metal particles having a metal core and a thin metal layer on the core, and overlaps the claimed the metal particles having a D50 particle size distribution value ranging from 4 to 150 µm and the thin metal layer having an average thickness from 20 nm to 2 µm.
	It is noted that the claimed “to adhere a first portion of the powder bed material relative to a second portion of the powder bed material not in contact with the binder fluid” is considered an intended use of the binder fluid which does not further limit the binder fluid over being a fluid.
	Joshi does not explicitly disclose the claimed binder fluid.
	Arakane teaches a composite structure including a laser curable resin ([0007]) which beneficially allows for providing a variety of compositions, structures, and physical properties in a simple manner ([0008]), which is the same as the claimed binder fluid.

	Regarding Claim 2, Joshi as modified by Arakane teaches the claim elements as discussed above. 


	Regarding Claim 3, Joshi as modified by Arakane teaches the claim elements as discussed above. 
	Arakane further teaches the laser curable resin including water and metal oxide nanoparticles ([0033]) which is the same as the claimed the binder fluid includes water and dispersed metal oxide nanoparticles.
It is noted that the claimed “to reduce the dispersed metal oxide nanoparticles when external energy is applied to the binder fluid” is considered an intended use of the metal oxide nanoparticles which requires the reducing agent to react to an increase in energy of the reducing agent.
Arakane further teaches the laser curable resin including a reducing agent ([0039]) the function of which is facilitated by an ultrashort pulse laser irradiation ([0039]) which is within the claimed the binder fluid includes a reducing agent and wherein the metal oxide nanoparticles and the reducing agent are independently stable at room temperature.

Regarding Claim 4, Joshi as modified by Arakane teaches the claim elements as discussed above. Joshi further teaches the metallic core including tungsten, molybdenum, titanium, tantalum ([0048]) which is within the claimed wherein the metal core is aluminum, titanium, copper, cobalt, chromium, nickel, vanadium, tungsten, tungsten carbide, tantalum, molybdenum, magnesium, gold, silver, stainless steel, steel alloys thereof, or admixtures thereof.
Joshi further teaches the metallic shell including Au, Ag, Ni, Fe, Cu, Cr, and Co ([0048]) which is within the claimed the thin metal layer is a ferro-alloy or an elemental metal.



Regarding Claim 6, Joshi as modified by Arakane teaches the claim elements as discussed above. Joshi further teaches that the outer layer has a lower melting temperature compared to the metallic particles ([0045]) and an example in which a layer has a melting point of 450˚C and the core has a melting point of 1084˚C ([0051]) which is the layer having 41.5% the melting temperature of the core as determined by the examiner, which is within the claimed a melting temperature of the thin metal layer in centigrade is from 20 to 90% of a melting temperature of the metal core.

Regarding Claim 7, Joshi as modified by Arakane teaches the claim elements as discussed above. Joshi further teaches that when sintering occurs the atoms in the particles diffuse, fusing the particles together ([0005]) as well as the formation of alloys between the shell and the core ([0071]), furthermore using the metallic particlulates according to Joshi as modified by Arakane, such diffusion in sintering would also occur between the outer layer and the core, which is the same as the claimed upon application of heat, a metal material of the thin metal diffuses with the metal core forming an alloy having a lower melting temperature than the metal core.

Regarding Claim 8, Joshi as modified by Arakane teaches the claim elements as discussed above. Joshi further teaches the combination of the cores and coatings resulting in an overall reduction in the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736